PD-0526-15
                                                         COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                       Transmitted 10/14/2015 5:05:11 PM
October 14, 2015                                         Accepted 10/14/2015 5:09:15 PM
                                                                          ABEL ACOSTA
                              No. PD-0526-15                                      CLERK



                   IN THE COURT OF CRIMINAL APPEALS

                        OF THE STATE OF TEXAS


THE STATE OF TEXAS,                                           Appellant
v.
VICTOR MANUEL SCHUNIOR, JR.,                                   Appellee


                                * * * * *

        STATE’S UNOPPOSED MOTION TO EXTEND TIME FOR

                           FILING ITS BRIEF

                                * * * * *



                           ISIDRO R. ALANIZ
                          DISTRICT ATTORNEY
                            49th Judicial District

                                    By:
                       DAVID L. REUTHINGER, JR.
                        Assistant District Attorney,
                          Bar I.D. No. 24053936
                                  No. PD-0526-15



                   IN THE COURT OF CRIMINAL APPEALS

                           OF THE STATE OF TEXAS



THE STATE OF TEXAS,                                                         Appellant
v.
VICTOR MANUEL SCHUNIOR, JR.,                                                 Appellee



                                     * * * * *

         STATE’S UNOPPOSED MOTION TO EXTEND TIME FOR

                                FILING ITS BRIEF

                                     * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its Assistant District Attorney,

and respectfully submits to the Court its motion to extend the time for filing its brief

to and including the 2nd day of November, 2015, and would show the Court the

following:

      On September 9, 2015, this Court granted the undersigned attorney’s petition

for discretionary review in this case. Due to other cases that were pending in the
Fourth Court of Appeals, additional time is required to complete the brief in this

case. The State’s brief is timely if filed on or before October 16, 2015, and fifteen

additional business days should be sufficient to finish it. The following business day

is November 2, 2015. No previous motions to extend the deadline for filing this brief

have been filed. On October 14, 2015, the undersigned attorney contacted Roberto

Balli, Attorney for the Appellee, via email, and he stated that he had no opposition

to this request for an extension of time.

      WHEREFORE, the State prays that its motion to extend the time for filing its

brief until November 2, 2015, be granted.

                                             Respectfully submitted,

                                             ISIDRO R. ALANIZ
                                             DISTRICT ATTORNEY
                                             49th Judicial District

                                             By: ___/s/____________

                                             David L. Reuthinger, Jr.
                                             Assistant District Attorney for
                                             THE STATE OF TEXAS
                                             Webb and Zapata Counties,
                                             49th Judicial District
                                             1110 Victoria St., Suite 401
                                             Laredo, Texas 78040
                                             (956) 523-4900
                                             (956) 523-5070 (Fax)
                                             Bar No. 24053936
                                             dreuthinger@webbcountytx.gov
                                             ATTORNEY FOR APPELLANT
                        CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its

Brief has been e-served on October 14, 2015 to:

      * Roberto Balli, Attorney for Appellee, at robertoballi@sbcglobal.net.

      * The State Prosecuting Attorney, information@spa.texas.gov.




                                         ___________________/s/____________
                                           DAVID L. REUTHINGER, JR.